Citation Nr: 1204962	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  08-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 


REMAND

The Veteran was scheduled for a Travel Board hearing at the New York RO in November 2009.  A week prior to the hearing, the Veteran submitted correspondence to the RO indicating that he was unable to attend the scheduled hearing and wished that it be rescheduled.  In January 2012, the Veteran's representative indicated the Veteran's continued request for a Travel Board hearing before a member of the Board.  Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the New York RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011). 

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action: 

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

							(CONTINUED ON NEXT PAGE)

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


